Citation Nr: 0941047	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to November 
1996 and from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
asthma.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2009.  A transcript 
of the hearing has been associated with the claims file.  The 
Veteran recorded a waiver of RO consideration for additional 
evidence which he submitted during the hearing.  Therefore, 
the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2009) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).


FINDING OF FACT

The Veteran has asthma that is attributable to service.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records for the period from November 1993 
to November 1996 contain no complaints, diagnoses, or 
treatment related to asthma or other respiratory disorders.

The Veteran underwent an enlistment examination in October 
2001 for his second period of service.  No significant 
abnormalities were noted.  However, service treatment records 
for the period of active service from February 2003 to July 
2004 include a June 2004 Report of Medical Assessment in 
which the Veteran stated he had a "harder time breathing" 
and complained of shortness of breath while running.  He 
stated these symptoms began upon his return from Kuwait. 

VA treatment records dated September 2004 though February 
2005 show complaints of a cough and wheezing.  The Veteran 
stated his belief that he had the same cough during service 
in Iraq.  In May 2005, the Veteran reported severe symptoms 
during a reserve weekend training.  He stated that he became 
symptomatic during training, and upon returning home, had 
shortness of breath and vomiting.

Additional post-active service records dated August 2005 show 
the Veteran continued to complain of shortness of breath.  
Based on examination and testing, including pulmonary 
function testing, the Veteran was diagnosed with probable 
asthma and treated with an Albuterol inhaler.  Records dated 
October 2006 show the Veteran was placed on a temporary 
physical profile requiring limited physical activity and no 
field duty.  He was determined to be non-deployable.

VA treatment records dated June 2007 show the Veteran 
underwent pulmonary function testing.  Based on the results, 
he was diagnosed with mixed obstructive restrictive disease.

The Veteran underwent a VA examination in July 2007.  The 
Veteran reported being stationed in Kuwait from June 2003 to 
June 2004.  During this time, he was exposed to the smoke of 
burning oil, as well as other debris.  He reported that the 
more he ran, the more symptomatic he became.  After physical 
examination and testing, including pulmonary function 
testing, the examiner diagnosed the Veteran with asthma and 
mild restrictive lung disease.  However, the examiner did not 
offer an opinion as to the etiology of these conditions.

The Veteran submitted a DA Form 2173 Statement of Medical 
Examination and Duty Status, dated August 2008.  The VA 
treating physician noted the Veteran's diagnosis of asthma 
and mixed obstructive restrictive pulmonary disease, and well 
as a history of the onset of symptoms between June 2003 and 
June 2004.  She stated that, based on the absence of symptoms 
prior to deployment, and the subsequent environmental 
exposures in Kuwait, the Veteran's asthma and pulmonary 
disease was incurred in the line of duty.

The Veteran testified at a hearing before the RO in November 
2007, and testified at a Travel Board hearing in March 2009.  
He reported being exposed to fumes from the vehicles they 
used, as well as fumes from oil fires and refineries.  These 
fires were about 100 yards from where the Veteran was 
located.  He sometimes wore a mask when the environmental 
situation was more severe.  He stated that his symptoms began 
approximately six months after his deployment started.  He 
did not seek treatment at that time because he believed the 
condition to be temporary.  He began inhaler treatment in 
early 2005.  He and his representative claimed that the 
environment and pollution triggered the Veteran's condition.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  The Court has also 
specifically held that a Veteran is competent to report 
asthma symptoms.  Layno at 469-471 (finding a lay person is 
competent to testify to a lack of symptoms of difficulty 
breathing prior to service, continuous symptoms of breathing 
difficulty after service, and that he was given medication).  
In this case, the Veteran is competent to describe his lack 
of symptoms prior to deployment and his breathing 
difficulties upon his return.  However, he is not competent 
to render an opinion as to the medical etiology of his 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Based on the evidence of record, the Board finds that service 
connection for asthma is warranted.  As noted, the Veteran is 
competent to report his lack of asthma symptoms prior to his 
deployment to Kuwait and the presence of symptoms upon his 
return.  His statements regarding symptomatology during his 
deployment are supported by documented complaints that he had 
a harder time breathing upon his return from Kuwait.  Service 
records and treatment records show the Veteran has had 
continuous complaints and treatment since that time, and was 
placed on a temporary physical profile.  Although the VA 
examination did not include an opinion regarding etiology, 
the August 2008 medical opinion noted the Veteran's history 
of exposure to adverse environments and concluded that his 
condition was incurred in the line of duty.  This opinion was 
supported by sufficient rationale and is consistent with the 
available evidence.  There is no evidence to contradict this 
opinion or otherwise support the conclusion that the 
Veteran's asthma was not incurred during active service.  
Therefore, service connection for the claimed condition is 
warranted.


ORDER

Service connection for asthma is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


